DETAILED ACTION
This is in response to applicant’s amendment/response filed on 3/10/2021, which has been entered and made of record. Claim(s) 1, 5, 6, 10, 14, and 18 have been amended. Claims 4, 17 and 20 are presently canceled. Claim(s) 1-3, 5-16, 18-19 are pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weichbrod et al. (US 9810770) in view of Chavez et al. (US 20180251230).
Regarding claim 1, Weichbrod discloses A computer-implemented method (Weichbrod, “abstract, A method of selectively displaying an image representative of a weather condition”), the method comprising: 
retrieving weather radar data from a weather radar (Weichbrod, “col.6, lines 63-67, Weather radar system 202 is generally configured to cast one or more radar beams from an aircraft mounted antenna, to receive returns, and to interpret the returns (e.g. for display to a user, for transmission to an external weather system, etc.). In some embodiments, weather radar system 202 is configured to receive weather data from ground-based radar systems.”); 
generating two (2) dimensional (D) polygons from the weather radar data (Weichbrod, fig.5C, “In some embodiments, the weather data may be provided from a plurality of sources. Such weather data may also be indicative of one or more types of weather conditions. Such data may include IDs for an adaptable number of weather cells, which may be segmented (e.g., delivered in polygon format) weather cells identified in a series of radar volume scans… 2-D weather components composed of segment groups and occurring at different radar elevation angles.”), 
wherein the weather radar data comprises a three (3) D coordinate and a value indicating a weather condition (Weichbrod, “col. 8, lines 6-11, The weather data exchanged among ground station 320 and aircraft 301, 330, and 340 may be in a number of forms. For example, the weather data may include radar data containing location information, motion vector data, time of sensing information, and measured parameter values for a weather condition 390. Col. 9, lines 55-57, Memory 406 may also include a three-dimensional storage buffer for storing weather radar parameters according to X, Y and Z coordinates according to one embodiment. Col. 10, lines 44-47, Processor 408 may scan across an array of azimuths to generate a 3-D weather profile of the weather condition, which may be stored for later presentation and/or displayed on display 410.”), and 
wherein the 2D polygons are generated based on values of the value indicating the weather condition and an area of coverage (Weichbrod, “col. 12, lines 55-60, in one embodiment, the user may be provided with a list of weather features or weather products to be displayed on display screen 501, such as storms, clouds, fog, areas of reduced visibility, wind shear, areas of high turbulence, lightning storms, and volcanic ash, among others. Col. 1, lines 61-62, Certain displays may also utilize a magenta color to indicate regions of turbulence. Col. 
sending the 2D polygons to a weather radar visualization system for the weather radar system to present a 3D rendering of the 2D polygons (Weichbrod, “col. 11, lines 35-42, According to an exemplary embodiment, weather imaging module 418 may be an organized set of instructions that, when executed, cause processor 408 to utilize weather data 417a from returns received by antenna 404 and/or weather data 417b received from remote source 414 stored in memory 406 to provide individual, composite, fused, or overlay image data indicative of a weather condition for display on display 410. Col. 5, lines 43-48, For example, flight displays 20 may include a display configured to display a two-dimensional (2-D) image, a three dimensional ( 3-D) perspective image of terrain and/or weather information, or a four dimensional (4-D) display of weather information or forecast information”);
determining a weather alert from the weather radar data, wherein the weather alert indicates an alert area of a coverage area, and sending the weather alert to the visualization system for the visualization system to present the weather alert (Weichbrod, fig. 5C, “col. 6, lines 5-8, Other UI elements 22, such as indicator lights, displays, display elements, and audio alerting devices, may be configured to warn of potentially threatening conditions such as severe weather, terrain, obstacles, etc. Col.12, lines 55-61, For example, in one embodiment, the user may be provided with a list of weather features or weather products to be displayed on display screen 501, such as storms, clouds, fog, areas of reduced visibility, wind shear, areas of high turbulence, lightning storms, and volcanic ash, among others. The user may select any number of weather products to be displayed”).  
 sending the image data to an augmented-reality (AR) weather radar visualization system for the AR weather radar system to present a rendering of the image data (Chavez, “[0024] VFCD 102 is also configured to receive external data, such as geolocation signals, communication signals, weather data, and other external data related to the aircraft flight. [0025] VFCD 102 generates the virtual elements for display on the translucent substrate, such as the visor 204. The virtual elements are displayed on the translucent substrate such that real-world objects can still be seen. Real-world objects can be over-laid with virtual reality elements to provide additional information to the pilot”);
wherein the weather alert is determined using artificial intelligence (Chavez, fig.5, “[0013] an artificial intelligence monitor adaptable via system logic to: prioritize information supplied to the pilot; filter information received by the pilot to ensure accuracy and timeliness; keep pilot abreast of changing conditions; develop alternate flight paths; take command of the helicopter as necessary to implement corrective action; and provide collision avoidance counter maneuvers. [0043] As an example, the artificial intelligence monitor can generate and provide a visual alert on the pilot's visor, indicating that one or more conditions has changed, such as decreased altitude, inclement weather in the aircrafts flight path, or other change in condition related to the aircraft and the aircrafts trajectory”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chavez and Weichbrod, to include all limitaitons of claim 1. That is, applying the augmented reality method of Chavez to display the overlaid image of Weichbrod, and adding the AI determined weather alert of Chavez to the alert of 
Regarding claim(s) 14, it is interpreted and rejected for the same reasons set forth in claim(s) 1.
Claim 18 is in similar scope as claim 1, except that claim 18 recites a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors. 
Weichbrod further disclosese a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors (Weichbrod, “col. 9, lines 30-32, Memory 406 may be, for example, a non-transitory machine-readable media for carrying or having machine -executable instructions or data structures stored thereon”).
Regarding claim 6, Weichbrod in view of Chavez discloses The computer-implemented method of claim 1.
Weichbrod further discloses receiving from an application across a computer network, the weather alert based on the weather radar data, the weather alert indicating an alert area; and in response to a coverage area including the alert area, sending the weather alert to the AR visualization system for the AR visualization system to present the weather alert (Weichbrod, fig. 5C, col.17-col.18, lines 60-7. “col.8, lines 2-5, Various types of communication protocols, including network and ad hoc network protocols may be used to perform communication operations and establish the channels in FIG. 3. Col. 1, lines 61-62, Certain displays may also utilize a magenta color to indicate regions of turbulence. Col. 16, lines 50-54, For example, upon flight crew selecting a wind shear overlay on the display screen, additional information may be displayed, such as the direction of the wind shear, areas of highest .  
Regarding claim 10, Weichbrod in view of Chavez discloses The computer-implemented method of claim 1.
Weichbrod further discloses receiving an indication of the weather alert from the AR weather radar visualization system, wherein the weather alert indicates an alert area of a coverage area; and sending the weather alert across a computer network to a central weather service (Weichbrod, fig. 3, “col.8, lines 2-5, Various types of communication protocols, including network and ad hoc network protocols may be used to perform communication operations and establish the channels in FIG. 3. Col. 1, lines 61-62, Certain displays may also utilize a magenta color to indicate regions of turbulence. Col.7, lines 47-59, Referring to FIG. 3, an exemplary aircraft communications system 300 is shown. System 300 may facilitate communications among an aircraft 301 having weather radar system 302 aboard, a ground-based data center or terrestrial station 320 and other aircraft, such as an aircraft 330 and an aircraft 340. Station 320 may receive weather data via a channel 342 from aircraft 301, via a channel 344 from aircraft 330, and via a channel 346 from aircraft 340).  

Claim(s) 2, 3, 12, 13, 15, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weichbrod et al. (US 9810770) in view of Chavez et al. (US 20180251230), and further in view of Takenaga et al. (US 20050027448).
Regarding claim 2, Weichbrod in view of Chavez discloses The computer-implemented method of claim 1.
the weather radar data is for a previous time, and wherein the computer-implemented method further comprises: retrieving additional weather radar data from the weather radar, wherein the additional radar data is for a current time; generating additional 2D polygons from the additional weather radar data; and sending the additional 2D polygons to the AR weather radar visualization system for the AR weather radar system to present additional 3D rendering of the additional 2D polygons (Weichbrod, fig. 5C, “col.11, lines 43-50, The image data derived from weather data 417a and 417b may be spatially correlated by weather imaging module 418 using, for example, time of sensing information and motion vector values. In some embodiments, growth and decay information may be received, which may be used by weather imaging module 418 to increase or decrease the size, shape, and intensity of an image or other visual indication of a weather condition displayed in accordance with time”. Based on the mapping of claim 1, 3D rendering of 2D polygons representing the weather condition is overlaid on the display content. Since the 2D polygons can be updated according to time lapse, additional 2D polygons corresponding the current time are generated to be overlaid onto the current display content). 
On the other hand, Weichbrod in view of Chavez fails to explicitly disclose but Takenaga discloses wherein the 2D polygons are generated a real-time threshold before the current time (Takenaga, “[0143] Then, the display controller 184 causes the terminal display 140 to display the navigation preview image 40 in the map display area 41 with the icons superimposed on it. The position of the traffic jam prediction mark Jy and that of the icon S are updated, for example, every 0.5 seconds or 1 second according to the traffic jam prediction information and the information on the predicted position of the vehicle after the elapse of every 30 minutes”).

Regarding claim 3, Weichbrod in view of Chavez and Takenaga discloses The computer-implemented method of claim 2, wherein Takenaga discloses the real-time threshold before the current time is between .01 second and 5 seconds (Takenaga, “[0143] Then, the display controller 184 causes the terminal display 140 to display the navigation preview image 40 in the map display area 41 with the icons superimposed on it. The position of the traffic jam prediction mark Jy and that of the icon S are updated, for example, every 0.5 seconds or 1 second according to the traffic jam prediction information and the information on the predicted position of the vehicle after the elapse of every 30 minutes”). The same motivation of claim 2 applies here. 
Regarding claim 15, Weichbrod in view of Chavez discloses The computer device of claim 14.
On the other hand, Weichbrod further discloses the weather radar data is for a previous time, and wherein the computer-implemented method further comprises: retrieving additional weather radar data from the weather radar, wherein the additional radar data is for a current time; generating additional 2D polygons from the additional weather radar data; and sending the additional 2D polygons to the AR weather radar visualization system for the AR weather radar system to present additional 3D rendering of the additional 2D polygons and a 4D of the additional 2D polygons (Weichbrod, fig. 5C, “col.11, lines 43-50, The image data derived from weather data 417a and 417b may be spatially correlated by weather imaging module 418 using, for example, time of sensing information and motion vector values. In some embodiments, growth and decay information may be received, which may be used by weather imaging module 418 to increase or decrease the size, shape, and intensity of an image or other visual indication of a weather condition displayed in accordance with time. Col.10, lines 30-32, The radar returns may be processed by processor 408 to generate a 2-D, 3-D, or 4-D weather profile of the weather condition”. Based on the mapping of claim 1, 3D rendering of 2D polygons representing the weather condition is overlaid on the display content. Since the 2D polygons can be updated according to time lapse, additional 2D polygons corresponding the current time are generated to be overlaid onto the current display content). 
On the other hand, Weichbrod in view of Chavez fails to explicitly disclose but Takenaga discloses an animation of the additional 2D polygons in real time, wherein the 2D polygons are generated a real-time threshold before the current time (Takenaga, “[0143] Then, the display controller 184 causes the terminal display 140 to display the navigation preview image 40 in the map display area 41 with the icons superimposed on it. The position of the traffic jam prediction mark Jy and that of the icon S are updated, for example, every 0.5 seconds or 1 second according to the traffic jam prediction information and the information on the predicted position of the vehicle after the elapse of every 30 minutes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takenaga and Weichbrod in view of Chavez. That is, applying the update rate of the overlays of Takenaga to the 2D polygons of Weichbrod. 
Regarding claim 16, Weichbrod in view of Chavez and Takenaga discloses The computer device of claim 15, wherein the 4D animation of the 2D polygons has been disclosed.
On the other hand, Weichbrod in view of Takenaga fails to explicitly disclose but Chavez discloses a mixed reality visualization (Chavez, “[0025] The virtual elements are displayed on the translucent substrate such that real-world objects can still be seen. Real-world objects can be over-laid with virtual reality elements to provide additional information to the pilot”). The same motivation of combining Chavez to Weichbrod in claim 1 applies here.
Regarding claim(s) 19, it is interpreted and rejected for the same reasons set forth in claim(s) 2.
Regarding claim 12, Weichbrod in view of Chavez discloses The computer-implemented method of claim 1, wherein sending the 2D polygons to the AR weather radar visualization system for the AR weather radar system to present a 3D rendering of the 2D polygons, has been disclosed.
On the other hand, Weichbrod in view of Chavez fails to explicitly disclose but Takenaga discloses the sensor data is for a threshold of time, and sending the 2D polygons to the AR visualization system for the AR system to present a rendering of the 2D polygons before the end of the threshold of time (Takenaga, “[0143] Then, the display controller 184 causes the terminal display 140 to display the navigation preview image 40 in the map display area 41 with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Takenaga and Weichbrod in view of Chavez. That is, applying the update rate of the overlays of Takenaga to the 2D polygons of Weichbrod. The motivation/ suggestion would have been to provide the user with dynamic and easily recognized condition indicators (Takenaga, [0149] With this arrangement, the user can easily recognize the transition of the traffic jam condition because the map being displayed may appear as if it is animated so that the user can easily and properly select an appropriate traveling route for easy and effective traveling).
Regarding claim 13, Weichbrod in view of Chavez and Takenaga discloses The computer-implemented method of claim 12, wherein Takenaga discloses the threshold of time is between .01 of a second and 1 second (Takenaga, “[0143] Then, the display controller 184 causes the terminal display 140 to display the navigation preview image 40 in the map display area 41 with the icons superimposed on it. The position of the traffic jam prediction mark Jy and that of the icon S are updated, for example, every 0.5 seconds or 1 second according to the traffic jam prediction information and the information on the predicted position of the vehicle after the elapse of every 30 minutes”). The same motivation of claim 12 applies here. 
(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weichbrod et al. (US 9810770) in view of Chavez et al. (US 20180251230), and further in view of  Christianson et al. (US 20180149745) and Marsh et al. (US 20070139222).
Regarding claim 5, Weichbrod in view of Chavez discloses The computer-implemented method of claim 1.
Weichbrod further discloses the weather alerts comprise strong winds, shearing winds, and hail (Weichbrod, “col.8, lines 46-48, Other examples include storm base height, storm top height, maximum reflectivity, height of maximum reflectivity, probability of hail, probability of severe hail. Col.15, lines 52-54, For example, data may be received and displayed relating to weather radar, turbulence, icing, wind shear, volcanic ash, dust, sand, winds aloft.”).  
On the other hand, Weichbrod in view of Chavez fails to explicitly disclose but Christianson discloses determining the weather alert by comparing the weather radar data with predetermined models of weather alerts (Christianson, “[0021] An enhanced weather radar system of this disclosure may model an altitude of a freezing point temperature, or a temperature of an echo top altitude, and compare radar data to the altitude of the freezing point temperature or the temperature of the echo top altitude, to characterize lightning and hail risks, as further described below”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Christianson and Weichbrod in view of Chavez. That is, adding the determining the weather alert of Christianson to the weather display system of Weichbrod in view of Chavez. The motivation/ suggestion would have been to help pilots and flight crews more accurately route flights of their aircraft away from hazardous weather, thereby promoting fuel efficiency, hazard avoidance, and shorter flights (Christianson, [0003]).
 the weather alerts comprise strong winds, a tornado (Marsh, “[0016] the graphical display 112 can include graphs, icons, images, representations, figures and/or illustrations to convey weather information, such as an illustration of sky conditions, a weather radar display, or ground based weather radar display. The weather information can include, for example, wind speed, wind direction, precipitation, barometric pressure, air temperature, humidity, time information, due point temperature, cloud heights, precipitation types, and weather warnings, for example, potential icing conditions, area storms, high winds, lightning and tornados.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Marsh into the combination of Christianson and Weichbrod in view of Chavez. The motivation/ suggestion would have been providing visual weather data to a pilot in an aircraft cockpit (Marsh, [0007]).
Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weichbrod et al. (US 9810770) in view of Chavez et al. (US 20180251230), and further in view of Kew et al. (US 20090160873).
Regarding claim 7, Weichbrod in view of Chavez discloses The computer-implemented method of claim 1, wherein generating the 2D polygons from the weather radar data for an area of coverage; and sending the 2D polygons to the AR weather radar visualization system for the system to present a 3D rendering of the 2D polygons, has been disclosed.
Weichbrod further discloses receiving a request from the AR weather radar visualization system (Weichbrod, “col.12, lines 43-46, a user may have options to display 
 On the other hand, Weichbrod in view of Chavez fails to explicitly disclose but Kew discloses receiving a request for additional weather information for a different area of coverage; generating the additional weather information from the weather radar data for the different area of coverage; and sending the weather information to the AR weather radar visualization system for the system to present a different 3D rendering of the additional weather information (Kew, “[0025] the map information system 125 may include a geospatial mapping platform that may include map imagery from satellite sensors, aerial cameras, 3-Dimensional (3-D) geographic models such as a 3-D city model, terrain model, a road model, or the like. [0041] FIGS. 4A-4D depict an example embodiment of an interactive virtual map that may include pan options. As described above with respect to FIG. 3, the interactive map 305 may include the base map 310, weather information (shown in colors) overlaid on the base map 310, and the pan options 330a-3330h that may be selected to panned to different geographic areas”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kew and Weichbrod in view of Chavez. That is, adding the panning request and function of different geographic areas of Kew to 3D render of the 2D polygons of Weichbrod. The motivation/ suggestion would have been the interactive map may be dynamically updated when the interactive map may be panned, scanned, and/or zoomed to a geographic area such that the weather information, street information, advertising information, and/or points of interest may be updated on the interactive map (Kew, [0003]).

 Weichbrod further diclsoes a type of the weather radar data is one of the following group: a velocity, a reflectivity, a radial velocity, and a spectrum width (Weichbrod, “col.1, lines 31-37, Conventional weather radar systems, such as the WXR 2100 MULTISCAN radar system manufactured by Rockwell Collins, Inc., have Doppler capabilities and are capable of detecting parameters such as weather range, weather reflectivity, weather velocity, and weather spectral width or velocity variation”).  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weichbrod et al. (US 9810770) in view of Chavez et al. (US 20180251230), and further in view of Fox et al. (US 20090015460).
Regarding claim 8, Weichbrod in view of Chavez discloses The computer-implemented method of claim 1.
On the other hand, Weichbrod in view of Chavez fails to explicitly disclose but Fox discloses the radar data is x-band radar data with a range of 18 nano-meters or less (Fox, table 3, “TABLE-US-00003 TABLE 3 Furuno Radar Characteristics Frequency X-band Transmit power 25 kW Antenna diameter 10 ft Beam width 0.75.degree. Detection ranges Automatic target acq 5.5-6 nm Track acquired targets 0.1-32 nm Target location accuracy Range 1% of range Azimuth <2.5.degree. Environmental Marinized”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Fox and Weichbrod in view of Chavez. That is, applying the radar data of Fox to the weather radar data of Weichbrod. The motivation/ .
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weichbrod et al. (US 9810770) in view of Chavez et al. (US 20180251230), and further in view of Ford et al. (US 20100315421).
Regarding claim 11, Weichbrod in view of Chavez discloses The computer-implemented method of claim 1, wherein generating the 2D polygons from the weather radar data for an area of coverage; and sending the 2D polygons to the AR weather radar visualization system for the system to present a 3D rendering of the 2D polygons, has been disclosed.
Weichbrod further discloses receiving a request from the AR weather radar visualization system (Weichbrod, “col.12, lines 43-46, a user may have options to display and/or request information regarding graphical weather 521, airport weather 522, airport terminal services ("ATS") 523, and GPS events 524, among others”).
On the other hand, Weichbrod in view of Chavez fails to explicitly disclose but Ford discloses receiving a request for weather data within an area of a cube, wherein the area of the cube is within the area of coverage; determining the weather data within the area of the cube (Ford, Fig.6, “[0043]) The system 200 may be configured to store a plurality of cube maps and select a cube map for use based on conditions in the simulated environment. For example, the particular cube map used may depend on time, planned events, random events, user input, or other stimuli. In another embodiment, system 200 may be configured to store a plurality of cube maps and to use them sequentially to effectuate an animation effect”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ford and Weichbrod in view of Chavez, to .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-16, 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        4/6/2021